DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 8, 10, 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bruce (US 2015/0374868).
	Regarding claim 8, Bruce (US 2015/0374868) teaches a method performable relative to an assembly having a trap door movable between (I) an open configuration in which the trap door is displaced from a boundary of a container to form a fluid passage between (a) an internal volume of the container and (b) an external volume within a sterilization chamber and external to the container and (II) a closed configuration in which the trap door obstructs the fluid passage between the internal volume and the external volume (Fig. 20A-B, Container 402 with lid vent 1720 retained in open position by solenoid rod 1782; Paragraphs [0311]-[0313]), the method comprising: sensing, via an electrical sensor, one or more environmental conditions present in at least one of the internal volume or the external volume indicative of a sub-atmospheric pressure being present in the internal volume; and in response to the sensing, reconfiguring the trap door by providing instructions from a control unit to cause an electromagnetic actuator to cause movement of the trap door toward the closed configuration (Paragraph [0313]-[0314], Paragraph [0099] discloses the chamber 52 is under a vacuum during sterilization).
	Regarding claim 10, Bruce further teaches the electromagnetic actuator is configured to release the trap door for movement toward the closed configuration (Paragraph [0313]-[0314]).
	Regarding claim 15, Bruce further teaches the container comprises: a base portion; and a top cover selectively attachable to and detachable from the base portion, the top cover having an opening that is blocked by the trap door when the trap door is in the closed configuration, the opening not being blocked by the trap door when the trap door is in the open configuration (Fig. 20A-B housing 402 with lid 1712, vent assembly 1720; Paragraphs [0304]-[0305]).
	Regarding claim 16, Bruce teaches A method performable relative to an assembly having a trap door movable between (I) an open configuration in which the trap door is displaced from a boundary of a container to form a fluid passage between (a) an internal volume of the container and (b) an external volume within a sterilization chamber and external to the container and (II) a closed configuration in which the trap door obstructs the fluid passage between the internal volume and the external volume (Fig. 20A-B, Container 402 with lid vent 1720 retained in open position by solenoid rod 1782; Paragraphs [0311]-[0313]), the method comprising: with the trap door in the open configuration, beginning, via an electrical sensor housed in or on the container, monitoring for a particular threshold and/or duration of one or more environmental conditions present in at least one of the internal volume or the external volume (electric sensor module 200-850, Paragraph [0313]), the particular threshold and/or duration indicative of occurrence of a particular phase of a sterilization cycle (Paragraphs [0292], [0295], [0313]); and in response to occurrence of the particular phase being indicated by the monitoring, triggering an action relative to one or more components associated with or included on or in the container (Paragraphs [0314]).
	Regarding claim 17, Bruce further teaches the action comprises reconfiguring the trap door by providing instructions from a control unit to cause an electromagnetic actuator to cause movement of the trap door toward the closed configuration (Paragraph [0314]).
	Regarding claim 18, Bruce further teaches the action occurs after a sterilization phase of the sterilization cycle (Paragraph [0352], [0353] VSPM can be evaluated after the sterilization step).
	

Allowable Subject Matter
Claims 1-7 are allowed.
Claims 9, 11-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art, alone or in combination, fails to teach or fairly suggest each and every limitation of the claimed invention. The prior art considered to be the closest prior art is Bruce (US 2015/0374868).
Regarding specifically claims 1, 11, and 13 Bruce teaches a method of sterilization a device having a trap door including sensing and repositioning the door in response to sub-atmospheric pressure (see the rejection of claim 8 above). Bruce is silent with regards to activating an indicator to indicate a pressure state has changed (or not changed) since the assembly has reconfigured the trap door. Therefore claim 1, 11, 13 are allowed. 
Regarding claim 9, Bruce is silent with regards to the actuator pushing or pulling.
Regarding claims 14 and 20, Bruce is silent with regards to the sensing indicating a predetermined sub-atmospheric threshold has been achieved when transitioning from a sub-atmospheric pressure to an atmospheric one.
 	Regarding claim 19 Bruce is silent with regards to the action being delayed from the phase in response to a time threshold. 
	Claims 9, 14, and 19-20 are therefore allowable.
	Claims 2-7 and 12 are allowable for being dependent on one of the claims above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1799